Citation Nr: 0115926	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for sacro-iliac joint 
sprain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from June 1945 to March 1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied an increased rating for the 
veteran's service-connected sacro-iliac joint sprain.


REMAND

The veteran contends that an increased evaluation is 
warranted for his service-connected low back disability 
because the disability is productive of severe tenderness and 
pain, limitation of motion and constant fatigue.  

The record reflects that the veteran was found to have severe 
limitation of motion of the dorsolumbar spine on a VA spine 
examination in June 2000.  The examiner stated that the 
limitation of motion was primarily due to arthritis and that 
the arthritis is not related to the veteran's service-
connected sacro-iliac sprain.  In written argument submitted 
in February 2001, the veteran's representative correctly 
noted that the VA examiner failed to provide any support for 
his conclusion that the arthritis is unrelated to the 
service-connected disability.  

The Board further notes that the veteran is reportedly 
prescribed pain medication for his service-connected low back 
disability, but no records pertaining to treatment of the 
service-connected disability in recent years have been 
associated with the claims folder.   

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain from the veteran 
the names and addresses of all VA and non-VA 
medical care providers who have treated or 
evaluated him for low back disability in 
recent years.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain a copy of all identified records not 
currently associated with the claims folder.

2.  If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should so inform the veteran and his 
representative, and request them to provide 
a copy of such records.

3.  The RO should then schedule the veteran 
for a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of the veteran's 
service-connected sacro-iliac sprain and the 
etiology of the arthritis of his lumbosacral 
spine.  The veteran should be properly 
notified of the date, time, and place of the 
examination in writing.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  Such tests as the examiner deems 
necessary should be performed.

The examiner should describe all 
symptomatology caused by the 
veteran's service-connected 
sacro-iliac sprain.  

In reporting the results of range 
of motion testing, the examiner 
should identify any objective 
evidence of pain and the specific 
excursion(s) of motion, if any, 
accompanied by pain.  To the 
extent possible, the examiner 
should assess the extent of any 
pain.  Tests of joint movement 
against varying resistance should 
be performed.  The examiner 
should also describe the extent 
of any incoordination, weakened 
movement and excess fatigability 
on use.  The examiner should also 
express an opinion concerning 
whether there would be additional 
limits on functional ability on 
repeated use or during flare-ups 
(if the veteran describes flare-
ups), and, to the extent 
possible, provide an assessment 
of the functional impairment on 
repeated use or during flare-ups.

The examiner should provide an 
opinion as to whether it is at 
least as likely as not that the 
degenerative changes of the 
veteran's lumbosacral spine are 
etiologically related to service 
or were cause or worsened by the 
service-connected low back 
strain.  To the extent possible 
the examiner should distinguish 
any symptoms and functional 
impairment due to non service-
connected disability from that 
due to service-connected 
disability.  For those symptoms 
that are noted to be due to the 
service-connected disability, the 
examiner should indicate the 
level of their severity.

The rationale for all opinions 
expressed must also be provided.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.

5.  Then, the RO should undertake any 
further action it determines is required to 
comply with the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

6.  Then, the RO should adjudicate the issue 
of entitlement to service connection for 
arthritis of the lumbosacral spine and 
readjudicate the issue on appeal.  In 
evaluating the veteran's service-connected 
sacro-iliac joint sprain, the RO should 
consider all applicable diagnostic codes and 
the provisions of DeLuca v. Brown, 8 
Vet.App. 202 (1995), 38 C.F.R. §§ 4.40 and 
4.45.  It should also consider whether the 
case should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond.  The SSOC should include citation 
to all relevant regulatory provisions.  If a 
new issue is addressed in the SSOC, the 
veteran should be informed of the 
requirements to perfect an appeal with 
respect to that issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).  By this remand the Board intimates no 
opinion, either factual or legal, as to any ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




